Citation Nr: 1145597	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  09-26 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1975. 

The case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) regional office in Huntington, West Virginia (RO), which denied service connection for bilateral hearing loss and tinnitus.

A May 2009 rating decision granted service connection for hearing loss in the right ear and assigned a noncompensable rating effective July 30, 2007; a July 2009 rating decision granted service connection for tinnitus and assigned a 10 percent rating effective July 30, 2007.  Consequently, the only issue still on appeal is the issue noted on the title page.

The Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge sitting at the RO in November 2010, and a copy of the transcript is of record.

Additional evidence was added to the claims file in November 2010, which is after the statement of the case, along with a written waiver of RO consideration of this evidence.  See 38 C.F.R. § 20.1304 (2011).


FINDING OF FACT

The Veteran has left ear hearing loss disability that is etiologically related to in-service noise exposure.


CONCLUSION OF LAW

Left ear hearing loss disability was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim of service connection for left ear hearing loss disability.  In addition, the Board has determined that the evidence currently of record is sufficient to establish the Veteran's entitlement to service connection for left ear hearing loss disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011) as to that claim.


Analysis of the Claim

The Veteran seeks service connection for hearing loss in the left ear.  He has contended, including at his personal hearings, that his exposure to acoustic trauma in service resulted in his current hearing loss. 

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

As is noted above, the Board is required to follow applicable statutes and regulations in its decisions.  Applicable regulations provide that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;
 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Although the Courts have also held that laypersons are competent to report symptoms regarding tinnitus as here, the determination of competency is different than that of credibility.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's service treatment records reveal pure tone thresholds in the left ear on audiological examination in February 1971 of 30 decibels at 500 hertz, 10 decibels at 1000 hertz, 5 decibels at 2000 hertz, and 5 decibels at 4000 hertz.  Pure tone thresholds in the right ear were 5 decibels at 500, 1000, 2000, and 4000 hertz.  There were no recorded complaints of hearing problems in service.  On discharge audiological evaluation of the left ear in May 1975, pure tone thresholds were 30 decibels at 500 hertz, 25 decibels at 1000 hertz, 20 decibels at 2000 hertz, 15 decibels at 3000 hertz, and 15 decibels at 4000 hertz.  This evaluation showed a loss of 40 decibels at 1000 hertz in the right ear.  The physician's summary included the notation of a moderate hearing loss, probably unchanged from enlistment and not considered disabling.

March 1999 to July 2007 medical records from ENT Associates of Charleston reveals that an audiogram beginning in June 1999 showed bilateral defective hearing beginning at 3000 hertz in the left ear.  The assessment in November 1999 included sensorineural hearing loss, and a mild to moderate hearing loss on the left was noted in January 2000.

According to a September 2007 report for VA purposes from The Hearing Center, audiological evaluation showed hearing loss on the left beginning at 3000 hertz; it was noted that the testing reliability was fair to poor, because of a number of false positives, and that retesting was recommended.

A VA audiological evaluation on October 11, 2007, revealed bilateral sensorineural hearing loss, with pure tone thresholds in the left ear of 25 decibels at 500 hertz, 35 decibels at 1000 hertz, 40 decibels at 2000 hertz, 55 decibels at 3000 hertz, and 55 decibels at 4000 hertz.

According to a medical report from a staff physician, dated later in October 2007, the Veteran had slight to moderate sensorineural hearing loss in the left ear.  This hearing loss was determined to be less likely as not due to service noise exposure because hearing loss in the low frequencies was greater on the right at service discharge and because hearing loss due to noise exposure is related to high frequency hearing loss.

The Veteran testified in support of his claim at a personal hearing at the RO in April 2009.

An audiological evaluation for VA purposes was conducted on June 24, 2009, by The Hearing Center, which included review of the claims file.  The Veteran had bilateral sensorineural hearing loss, with pure tone thresholds in the left ear of 35 decibels at 500 hertz, 25 decibels at 1000 hertz, 30 decibels at 2000 hertz, 50 decibels at 3000 hertz, and 60 decibels at 4000 hertz.  The audiologist concluded that it was less likely as not that the Veteran's hearing loss in the left ear was due to service because the audiogram at service discharge was within the VA definition of normal and the pure tone threshold at 500 hertz was the same on evaluation in February 1971 as it was on separation evaluation in May 1975.

According to a June 25, 2009, opinion from a VA staff physician, which included review of the claims file, the Veteran's left ear hearing loss was at least as likely as not caused by acoustic trauma in service because the Veteran had hearing loss in the left ear in the lower frequencies at service discharge.

The Veteran testified at his travel board hearing in November 2010 that he was exposed to acoustic trauma in service, that he noticed loss of hearing when he got out of service, and that the current hearing loss in his left ear would logically be related to the service-connected hearing loss in his right ear.

It is acknowledged that the Veteran was exposed to acoustic trauma during his service.  The Board notes that service connection is in effect for right ear hearing loss and tinnitus based on acoustic trauma in service 

The Board finds the Veteran's testimony to be credible as to gradually worsening hearing loss in the left ear since exposure to this acoustic trauma.  Thus, there is documented acoustic trauma in service, continuity of symptomatology since service, and current disability.  Moreover, there is competent medical opinion evidence for and against the claim.  The Board finds the evidence is at least in equipoise as to whether the current left ear hearing loss is related to service.  Thus, the Board finds that service connection for left ear hearing loss disability is warranted.  


ORDER

Service connection for left ear hearing loss disability is granted.  



____________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


